Jackson, Judge.
This case differs from Braswell vs. Plummer, 56 Georgia Reports, 594, only in this respect. In that case, the levy was made before the purchaser, who held four years, bought from defendant in fi. fa. In this case the levy was made after he bought. In both cases the levy was idle, inactive, did not move, until the bona fide purchaser had held the land four years. An inactive levy is proof of as much laches as no levy, at all. The plaintiff may sleep his lien to death in one case as well as the other. As no notice of the judgment is brought home, to the purchaser in this case, the whole court think that the purchaser is protected on the principle decided in Braswell vs. Plummer, supra.
Judgment affirmed.